Exhibit 10.1.14
JOINT DIRECTION AND RELEASE
     THIS JOINT DIRECTION AND RELEASE, dated as of April 17, 2009 (this “Joint
Direction and Release”), is entered into by and among Hanover Capital Mortgage
Holdings, Inc. (the “Company”), Hanover Statutory Trust I (the “Trust”) and The
Bank of New York Mellon Trust Company, National Association (as successor to
JPMorgan Chase Bank, National Association), as trustee (the “Trustee”).
     WHEREAS, the Company and the Trustee have entered into that certain Junior
Subordinated Indenture, dated as of March 15, 2005 (the “Indenture”), pursuant
to which the Company’s junior subordinated debt securities (the “Debt
Securities”) were issued to the Trust;
     WHEREAS, the Company, Chase Bank USA, National Association (as Delaware
trustee), the administrative trustees and the Trustee have entered into that
certain Amended and Restated Trust Agreement, dated as of March 15, 2005 (the
“Trust Agreement”), pursuant to which the Trust issued Preferred Securities and
Common Securities (as such terms are defined in the Trust Agreement);
     WHEREAS, the Company and Taberna Preferred Funding I, Ltd. (“Taberna”), the
sole holder of the Preferred Securities, have entered into an Exchange
Agreement, dated as of September 30, 2008, as amended on February 6, 2009 (the
“Exchange Agreement”), pursuant to which the Company agreed to pay $2,250,000 to
Taberna in exchange for the transfer by Taberna of the Preferred Securities of
the Trust held by Taberna (the “Exchange”) to the Company;
     WHEREAS, pursuant to Section 5.10 of the Trust Agreement, under certain
circumstances a holder of Preferred Securities is entitled to surrender
Preferred Securities held by it to the Trustee for cancellation, and pursuant to
Section 3.8 of the Indenture, under certain circumstances the Company is
entitled to surrender Debt Securities held by it to the Trustee for
cancellation;
     WHEREAS, the Exchange occurred on April 17, 2009, with Taberna and the
Company agreeing, among other items, in the Exchange Agreement that all
obligations under the Preferred Securities are deemed fully discharged, and
Taberna agreeing to surrender and forfeit any right, title and interest in and
to any payments or principal, interest or any other amounts due and payable
under the Preferred Securities whether or not any of such payments are due or
accrued or unpaid, and released the Company and other persons from any liability
under the Preferred Securities; and
     WHEREAS, the Company, as beneficial owner of the Preferred Securities, and
the Trust, desire that all of the Preferred Securities in an aggregate amount of
$20,000,000 be cancelled, and that all of the Common Securities in an aggregate
amount of $619,000 and all of the Debt Securities in an aggregate amount of
$20,619,000 be cancelled.

 



--------------------------------------------------------------------------------



 



     NOW THEREFORE, the Company, the Trust and the Trustee hereby agree as
follows:
     SECTION 1. INCORPORATION BY REFERENCE. Capitalized terms used or referenced
in this Joint Direction and Release and not otherwise defined or referenced
herein are used herein as defined or referenced in the Indenture or the Trust
Agreement.
     SECTION 2. JOINT DIRECTION AND RELEASE. By separate correspondence, the
Company has delivered to the Trustee the Preferred Securities. Each of the
Company and the Trust hereby (a) consents to the cancellation of the Preferred
Securities, the Common Securities and the Debt Securities, (b) directs the
Trustee to cancel the Preferred Securities, the Common Securities and the Debt
Securities and (c) directs the Trustee to take such actions as may be
appropriate to discharge the Indenture and terminate the Trust Agreement. The
Company and the Trust hereby release the Trustee from any liability for actions
taken in accordance with this Joint Direction and Release.
     SECTION 3. LOST CERTIFICATES. In the event that the Company is unable to
locate the certificate(s) representing the Common Securities, it agrees that it
will cooperate with the Trustee by providing such certifications and indemnities
as may be required by the Trustee to protect the Trustee from any liability
resulting from such lost certificate and as may otherwise be requested by the
Trustee to facilitate cancellation of the Common Securities.
     SECTION 4. TRUSTEE ACCEPTANCE. The Trustee shall not be responsible in any
manner whatsoever for the validity or sufficiency of this Joint Direction and
Release or the due execution hereof by any of the parties hereto or for or in
respect of the recitals and statements contained herein, all of which recitals
and statements are made solely by the Company.
     SECTION 5. COUNTERPARTS. This Joint Direction and Release shall become
effective only upon the Trustee’s receipt of a counterpart of this Joint
Direction and Release duly executed by the all of the parties hereto. This Joint
Direction and Release may be executed in any number of counterparts, each of
which shall be deemed to be an original for all purposes, but such counterparts
shall together be deemed to constitute but one and the same instrument. The
executed counterparts may be delivered by facsimile transmission, which
facsimile copies shall be deemed original copies.
     SECTION 6. EXPENSES. The Company agrees to promptly pay the reasonable
attorneys’ fees, expenses and disbursements of the Trustee in connection with
this Joint Direction and Release.
     SECTION 7. GOVERNING LAW. The laws of the State of New York shall govern
this Joint Direction and Release without regard to the conflict of law
principles thereof.
     SECTION 8. EXECUTION, DELIVERY AND VALIDITY. The Company and the Trust each
represents and warrants, solely on its own behalf, to the Trustee that this
Joint Direction and Release has been duly and validly executed and delivered by
such party and constitutes its respective legal, valid and binding obligation,
enforceable against such party in accordance with its terms.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Joint Direction and
Release to be duly executed as of the day and year first above written.

            HANOVER CAPITAL MORTGAGE
HOLDINGS, INC.
as Company
      By:     /s/ John A. Burchett          John A. Burchett        Chairman,
President and Chief Executive
Officer        THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION,
as Trustee
      By:     /s/ Bill Marshall          Name:   Bill Marshall        Title:  
Vice President        HANOVER STATUTORY TRUST I
      By:    /s/ Irma N. Tavares          Name:   Irma N. Tavares       
Title:   Administrative Trustee     

 